Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 27, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  141795                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                          Justices


  v                                                                 SC: 141795
                                                                    COA: 291592
                                                                    Wayne CC: 08-012499-FC
  FRANKLIN EDWARD IVEY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 29, 2010
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other peremptory action.
  MCR 7.302(H)(1). At oral argument, the parties shall address whether the trial court
  erred in scoring Offense Variable 3, for the reasons stated in the Court of Appeals
  dissenting opinion. The parties may file supplemental briefs within 42 days of the date of
  this order, but they should not submit mere restatements of their application papers.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 27, 2010                   _________________________________________
           p1221                                                               Clerk